DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The sentence at the end of paragraph [0041] is incomplete.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 12-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzel (U.S. Pre-Grant Publication No. 2014/0193269).

As per claim 1, Wetzel discloses a rotor blade for a wind turbine, comprising: at least one blade segment comprising at least one shell member defining an airfoil surface (blade 100 having an airfoil surface; figure 2), the at least one shell member comprising a sandwich panel configuration, the sandwich panel configuration comprising one or more inner skin layers (114; figure 6B), a core material (116), and one or more outer skin layers (112), the one or more outer skin layers comprising one or more first fibers, the one or more inner skin layers comprising one or more second fibers (paragraph [0026]), wherein the one or more first fibers are different than the one or more second fibers, the one or more first fibers of the one or more (first modulus of first layer 112 is higher than second modulus and third modulus; paragraph [0026]).

As per claim 2, Wetzel discloses the rotor blade of claim 1, and further discloses wherein each of the one or more first fibers of the one or more outer skin layers comprises a lighter density than each of the one or more second fibers of the one or more inner skin layers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]). It is noted that in applicant’s specification, paragraph [0041], applicant teaches carbon or aramid fiber to be the material having lighter density than glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers.

As per claim 3, Wetzel discloses the rotor blade of claim 1, and further discloses wherein the one or more first fibers comprise carbon or aramid fibers (first fibers include carbon or aramid fibers; paragraph [0026]).

As per claim 4, Wetzel discloses the rotor blade of claim 1, and further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).

As per claim 8, Wetzel discloses a method of manufacturing a shell member of a rotor blade for a wind turbine, comprising: placing one or more outer skin layers adjacent to a mold of the shell member (triaxial fiber reinforcement hand laid in the mold; paragraph [0035]), the one or more outer skin layers comprising one or more first fibers (112); placing one or more (114) adjacent to the one or more outer skin layers (as shown; figure 6B), the one or more inner skin layers comprising one or more second fibers, the one or more first fibers being different than the one or more second fibers, the one or more first fibers of the one or more outer skin layers comprising a higher elastic modulus than the one or more second fibers of the one or more inner skin layers  (first modulus of first layer 112 is higher than second modulus; paragraph [0026]); and, infusing the one or more outer skin layers and the one or more inner skin layers together via a resin material to form the shell member (resin injected to form a solid triaxial reinforcement structure; paragraph [0035]).

As per claim 9, Wetzel discloses the method of claim 9 and further discloses placing a core material (116) between the one or more outer skin layers and the one or more inner skin layers (112, 114; figure 6B) and infusing the one or more outer skin layers, the core material, and the one or more inner skin layers together via the resin material (resin injected to form a solid triaxial reinforcement structure; paragraph [0035]).

As per claim 12, Wetzel discloses the method of claim 8 and further discloses wherein each of the one or more first fibers of the one or more outer skin layers comprises a lighter density than each of the one or more second fibers of the one or more inner skin layers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]). It is noted that in applicant’s specification, paragraph [0041], applicant teaches carbon or aramid fiber to be the material having lighter density than glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers.

(first fibers include carbon fibers; paragraph [0026]).

As per claim 14, Wetzel discloses the method of claim 8 and further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).

As per claim 17, Wetzel discloses a method of manufacturing a shell member of a rotor blade for a wind turbine, comprising: placing one or more outer skin layers adjacent to a mold of the shell member  (triaxial fiber reinforcement hand laid in the mold; paragraph [0035]), the one or more outer skin layers comprising one or more first fibers (112); placing a core material (116) adjacent to the one or more outer skin layers; placing one or more inner skin layers (114) adjacent to the core material (as shown; figure 6B), the one or more inner skin layers comprising one or more second fibers, the one or more first fibers being different than the one or more second fibers, wherein a density of each of the one or more first fibers is lighter than a density of each of the one or more second fibers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]); and, infusing the one or more outer skin layers, the core material, and the one or more inner skin layers together via the resin material (resin injected to form a solid triaxial reinforcement structure; paragraph [0035]). It is noted that in applicant’s specification, paragraph [0041], applicant teaches carbon or aramid fiber to be the material having lighter density than glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers.

(first modulus of first layer 112 is higher than second modulus and third modulus; paragraph [0026]).

As per claim 19, Wetzel discloses the method of claim 17 and further discloses wherein the one or more first fibers comprise carbon or aramid fibers (first fibers include carbon or aramid fibers; paragraph [0026]).

As per claim 20, Wetzel discloses the method of claim 17 and further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Official Notice.

.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Lund-Laverick (U.S. Pre-Grant Publication No. 2020/0386203).

As per claims 5 and 10, Wetzel discloses the rotor blade of claim 1 and the method of claim 9. Wetzel does not explicitly teach wherein the core material comprises at least one of foam or wood.
Lund-Laverick is an analogous prior art in that it deals with a wind turbine blade shell made from three layers of material. Lund-Laverick teaches wherein the core comprises at least one of foam or wood (core elements made of balsa wood or a foam material; paragraph [0077]). Balsa wood is a fiber material that is light weight (paragraph [0077]). Therefore, in order to provide a light weight turbine blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s core material sandwiched between the outer fiber layer and the inner fiber layer to incorporate Lund-Laverick’s wood fiber since it provides a core that is light weight.

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Livingston (U.S. Pre-Grant Publication No. 2009/0155084).

As per claims 6-7 and 15-16, Wetzel discloses the rotor blade of claim 1 and the method of claim 8. Wetzel does not teach wherein the at least one blade segment comprises, at least, a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, the first blade segment comprising a beam structure extending lengthwise that structurally connects with the second blade segment via a receiving section (claims 6, 15) and a plurality of chord-wise joints (claims 7, 16).
Livingston is an analogous prior art in that it deals with a wind turbine blade. Livingston teaches wherein the at least one blade segment comprises, at least, a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, the first blade segment comprising a beam structure extending lengthwise that structurally connects with the second blade segment via a receiving section (protrusion 401 (beam structure) on first segment 213 to be received within mating cavity 403 (receiving section) of second segment 215; figure 4) and a plurality of chord-wise joints (more than three blade segments, i.e., more than two chord-wise joints; paragraph [0030]). Livingston teaches the segmented wind turbine blades can be shipped at a substantially reduced cost and easily assembled on-site (paragraph [0013]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s wind turbine blade to be formed in segments such as three segments connected by a beam in one segment received in a receiving section in another segment because as Livingston teaches, the segmented wind turbine blades can be shipped at a substantially reduced cost and easily assembled on-site (paragraph [0013]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thwaites (U.S. Pre-Grant Publication No. 2021/0404443) teaches a wind turbine blade made from three or more fiber layers.
Avaldi (U.S. Pre-Grant Publication No. 2021/0332790) teaches a wind turbine blade made from a core material sandwiched by fiber layers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745